(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
PoR Cuanto, el legajo de sentencia y la transcripción de evi-dencia fueron radicados en esta Corte desde el 20 de mayo de 1940, habiéndose concedido al apelante prórrogas para la radicación de su alegato, la última de las cuales venció el 10 de julio último sin que hasta la fecha lo haya radicado ni solicitado prórroga alguna para ello;
Por Cuanto, el apelado, con fecha 28 del mes pasado radicó una moción en la que solicita se desestime el recurso tanto por defecto de alegato del apelante cuanto por ser la apelación frívola;
Por cuanto, señalada la moción para desestimar y notificado el señalamiento a las partes, no compareció el apelante a sostener su recurso;
Por tanto, vistos los autos de este caso y el artículo- 59 del Reglamento de este Tribunal, se desestima el recurso, sin que con-sideremos el segundo motivo, o sea el de frivolidad, por ser innecesario a los efectos de esta resolución.